Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 14 are allowed.
The following is an examiner’s statement of reasons for allowance: although Overbye in view of Gmbh in view of Zdroik teaches {An angling system comprising: at least one fish bite detector, wherein the or each fish bite detector comprises a fish bite sensor connected to a transmitter or transceiver, and wherein the or each fish bite detector is configured to transmit a fish bite signal upon the fish bite sensor detecting a fish bite; and at least one camera or at least one shutter actuator for attachment to a camera comprising a shutter, wherein the or each camera or shutter actuator comprises a receiver or transceiver}, none of the cited arts alone or in reasonable combination teaches {wherein the angling system comprises: one fish bite detector and a plurality of cameras or shutter actuators; a plurality of fish bite detectors and one camera or shutter actuator; or a plurality of fish bite detectors and a plurality of cameras or shutter actuators, wherein the receiver or transceiver of the or each camera or shutter actuator is pairable with the transmitter or transceiver of the or each fish bite detector, wherein the or each fish bite detector comprises at least one actuator manipulable by a user to pair said fish bite detector with the or each camera or shutter actuator, or wherein the or each camera or shutter actuator comprises at least one actuator manipulable by the user to pair said camera or shutter actuator with the or each fish bite detector, wherein the receiver or transceiver of the or each camera or shutter actuator is configured to receive fish bite signals transmitted by each paired fish bite detector, and wherein the or each camera is configured to record for a time period upon receiving each fish bite signal, or the or each shutter actuator is configured to actuate a shutter of a camera to which the shutter actuator is attached upon receiving each fish bite signal such that said camera records for a time period} or {wherein the receiver or transceiver of the or each camera or shutter actuator is pairable with the transmitter or transceiver of the or each fish bite detector, wherein the or each fish bite detector comprises at least one actuator manipulable by a user to pair said fish bite detector with the or each camera or shutter actuator, or wherein the or each camera or shutter actuator comprises at least one actuator manipulable by the user to pair said camera or shutter actuator with the or each fish bite detector; wherein the receiver or transceiver of the or each camera or shutter actuator is configured to receive fish bite signals transmitted by each paired fish bite detector, and wherein the or each camera is configured to record for a time period upon receiving each fish bite signal, or the or each shutter actuator is configured to actuate a shutter of a camera to which the shutter actuator is attached upon receiving each fish bite signal such that said camera records for a time period; and/or wherein the portable receiver device comprises a transceiver, wherein the transceiver of the portable receiver device is pairable with the receiver or transceiver of the or each camera or shutter actuator, wherein the transceiver of the portable receiver device is configured to transmit a receiver signal to one or more paired cameras or shutter actuators upon receiving each fish bite signal, and wherein the or each camera is configured to record for a time period upon receiving each receiver signal, or the or each shutter actuator is configured to actuate a shutter of a camera to which the shutter actuator is attached upon receiving each receiver signal such that said camera records for a time period}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652